Title: To George Washington from John Lathrop, Jr., 29 January 1795
From: Lathrop, John Jr.
To: Washington, George


        
          Boston Jany 29 1795
        
        Will the illustrious Washington pardon the ambition of a young citizen, who ventures to lay the enclosed performance at his feet? Much as I have to expect from his candor and his goodness, yet much I have to fear from my own imperfection and presumtion. To intrude one tedious moment into the scanty portion of leisure which the Father of his country enjoys, would be most unpardonably criminal; but to give him one moment’s entertainment, is an object worthy of the most ardent desire—Should I effect this, I know not which would be most unbounded, my own felicity or my gratitude to heaven.
        At a time when the American Militia are deserving of the highest Eulogy, the oration, which I have the honor to present you, may perhaps claim a perusal on account of it’s subject. May the demons of Anarchy and the furies of contention ever tremble at the name of a nation’s best defence—it’s citizen Soldiery!
        Long, Sir, may you continue the laurelled Bulwark of America—the guardian of virtue and the patron of the arts! Heavens best blessings be your portion here, and its most sublime delights

your reward hereafter! With the most profound respect and the most lively gratitude I am Sir your humble servant
        
          Jno. Lathrop junr
        
      